EXHIBIT 10.1

 

MINDSPEED TECHNOLOGIES, INC.

DIRECTORS STOCK PLAN

AWARD AGREEMENT

RESTRICTED STOCK UNIT TERMS AND CONDITIONS

 

1.                                       Definitions

 

                                                            Capitalized terms
used herein but not otherwise defined shall have the meanings assigned to such
terms in the Plan (as defined below). As used in these Restricted Stock Unit
Terms and Conditions (these “Restricted Stock Unit Terms and Conditions”), the
following words and phrases shall have the respective meanings ascribed to them
below unless the context in which any of them is used clearly indicates a
contrary meaning:

 

(a)                                  Award Agreement:  These Restricted Stock
Unit Terms and Conditions, together with the Grant Letter.

 

(b)                                 Grant Letter:  The letter from Mindspeed
granting the Restricted Stock Units to you.

 

(c)                                  Mindspeed:  Mindspeed Technologies, Inc., a
Delaware corporation.

 

(d)                                 Plan:  Mindspeed’s Directors Stock Plan, as
such Plan may be amended and in effect at the relevant time.

 

2.                                       Earning of Restricted Stock Units

 

You shall be deemed to have earned the Restricted Stock Units subject to this
Award Agreement on the earliest of:

 

(a)                                  ten (10) days after:

 

(i)                                     you retire from the Board after
attaining age fifty-five (55) and completing at least five (5) years of service
as a director; or

 

(ii)                                  you resign from the Board or cease to be a
director by reason of the antitrust laws, compliance with Mindspeed’s conflict
of interest policies, death, disability or other circumstances, and the Board
has not determined (prior to the expiration of such ten (10) day period) that
such resignation or cessation of service as a director is adverse to the best
interests of Mindspeed; or

 

(b)                                 the occurrence of a Change of Control;
provided, however, that if the event constituting a Change of Control is not
also a “change in the ownership or effective control” of Mindspeed, or a “change
in the ownership of a substantial portion of the assets” of Mindspeed, as those
terms are defined under Code Section 409A, then you shall be deemed to have
earned the Restricted Stock Units upon your “separation from service” within the
meaning under Code Section 409A coincident with or subsequent to such Change of
Control.

 

--------------------------------------------------------------------------------


 

3.                                       Book-Entry Accounts or Retention of
Certificates for Restricted Stock Units and Dividends

 

To facilitate implementation of the provisions of this Award Agreement, the
Restricted Stock Units and any dividends or distributions thereon or in respect
thereof (“Dividends”), whether in cash or otherwise (including but not limited
to additional Restricted Stock Units, other securities of Mindspeed or
securities of another entity shall be held in book-entry accounts subject to the
direction of Mindspeed or, if Mindspeed elects, certificates therefor may be
issued in your name but delivered to and held by Mindspeed, until you shall have
earned the Restricted Stock Units in accordance with the provisions of
Section 2.

 

4.                                       Rights as a Shareholder

 

You will not have the rights of a shareholder until such time as the Shares
underlying the Restricted Stock Units are settled by issuance of such Shares to
you. However, you will receive dividends in respect of the Shares underlying the
Restricted Stock Units, which will be paid if and when such dividends are
normally paid to Mindspeed shareholders. Upon receipt of the Shares underlying
the Restricted Stock Units, you will have the right to vote the Shares.

 

5.                                       Settlement of Earned Restricted Stock
Units

 

As promptly as practicable after you shall have been deemed to have earned the
Restricted Stock Units in accordance with Section 2, Mindspeed shall deliver to
you (or in the event of your death, to your estate or any person who acquires
your interest in the Restricted Stock Units by bequest or inheritance) the
Shares underlying the Restricted Stock Units, together with any dividends then
held in book entry accounts of by Mindspeed. One (1) Share shall be issuable for
each Restricted Stock Unit awarded. The Restricted Stock Units may be earned in
whole, but shall not be settled for a fraction of a Share.

 

The settlement of the Restricted Stock Units for Shares as described above shall
be delayed in the event Mindspeed reasonably determines that the issuance of the
Shares would constitute a violation of federal securities laws or other
applicable law. If the settlement of the Restricted Stock Units is delayed by
the provisions of this Section, the settlement of the Restricted Stock Units
shall occur at the earliest date at which Mindspeed reasonably determines that
such issuance will not cause a violation of federal securities laws or other
applicable law.

 

Mindspeed shall delay the settlement of Restricted Stock Units for Shares and
payment of dividends to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies); in such event, any Shares and
dividends to which you would otherwise be entitled during the six (6) month
period following the date of your “separation from service” under Section 409A
will be issued on the first business day following the expiration of such six
(6) month period.

 

6.                                       Forfeiture of Unearned Restricted Stock
Units and Dividends

 

Notwithstanding any other provision of this Award Agreement, if your service as
a director terminates for any reason other than as set forth in Section 2, all
unearned Restricted Stock Units, together with any Dividends thereon, shall be
forfeited, and you shall have no further rights of any kind or nature with
respect thereto. Upon any such forfeiture, the unearned Restricted Stock Units
theretofore issued, together with any Dividends thereon, shall be cancelled.

 

7.                                       Transferability

 

The Restricted Stock Units are not transferable.

 

--------------------------------------------------------------------------------


 

8.                                       Applicable Law

 

This Award Agreement and Mindspeed’s obligation to deliver Restricted Stock
Units and any Dividends hereunder shall be governed by the State of Delaware and
the Federal laws of the United States.

 

9.                                       Headings

 

The section headings contained in these Restricted Stock Units Terms and
Conditions are solely for the purpose of reference, are not part of the
agreement of the parties and shall in no way affect the meaning or
interpretation of this Award Agreement.

 

10.                                 Entire Agreement

 

This Award Agreement and the Plan embody the entire agreement and understanding
between Mindspeed and you with respect to the Restricted Stock Units, and there
are no representations, promises, covenants, agreements or understandings with
respect to the Restricted Stock Units other than those expressly set forth in
this Award Agreement and the Plan.

 

--------------------------------------------------------------------------------